51 F.3d 268
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Luther Carter SPAIN, Jr., Plaintiff-Appellant,v.The CITY of Virginia Beach;  Leslie Lilley, City Attorney,Defendants-Appellees.
No. 94-6475.
United States Court of Appeals, Fourth Circuit.
Submitted:  March 15, 1995.Decided:  March 30, 1995.

Luther Carter Spain, Jr., Appellant Pro Se.  Teresa N. Hammons, City Attorney's Office, Virginia Beach, VA, for Appellees.
Before RUSSELL and WILLIAMS, Circuit Judges, and CHAPMAN, Senior Circuit Judge.
PER CURIAM:


1
Appellant appeals from the district court's order denying relief on his 42 U.S.C. Sec. 1983 (1988) complaint.  Our review of the record and the district court's opinion discloses that this appeal is without merit.  Accordingly, we affirm on the reasoning of the district court.*  Spain v. City of Virginia, No. CA-94-363-2 (E.D. Va.  Apr. 15, 1994).  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.

AFFIRMED


*
 We also note that Appellant's Sec. 1983 action implicates the validity of his conviction, which has not yet been invalidated in any manner.  Thus, the claims are not cognizable for that reason also.  Heck v. Humphrey, 67 U.S.L.W. 4594, 4597 (U.S.1994)